Office Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Ex parte Quayle: This application is in condition for allowance except for the following formal matters:

Specification Objection

Title
The title is objected to because “CONCRETE MULTI-PLACER” appears to be a trade name and is not a name generally known and used by the public when referring to this type of article.

MPEP 1503.01 section I - The title of the design identifies the article in which the design is embodied by the name generally known and used by the public.

For clear identification of the subject matter, the title must be amended throughout the application, original oath or declaration excepted. 

Suggested title amendment: Concrete Placer
	
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IEISHA PRICE whose telephone number is (571)272-7801.  The examiner can normally be reached on Monday - Friday, 9am-5pm, alternate Fridays, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Sheryl Lane can be reached on (571)272-7609.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.N.P/
Examiner, Art Unit 2915

/Sheryl Lane/Supervisory Patent Examiner, Art Unit 2915